DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 and 17-22 have been amended.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 7-8, 13-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Centonza et al. (US20190059039” herein after Centonza).

Regarding claim 1, Centonza teaches a method for implementing multilink retransmission in the case of multiple connections, comprising:
 accessing, by a terminal, at least two links simultaneously, wherein the at least two links are links respectively established by the terminal with at least two Distributed Units (DUs) (Fig. 10A “0. UE is connected to the CU at RRC and PDCP level. UE exchanging data traffic with DU1. UE optionally exchanging data traffic with DU2”, [0083] “mobile communication device exchanges data with CU node through first DU node DU1 and optionally through second DU node DU2”);
 when a first DU in the at least two DUs finds at least one of the following situations:
 a data packet fails to be transmitted on a first link towards the terminal (Fig. 10A “1. DU1 determines that the radio link is subject to an outage, e.g. blocking, fast fading”, [0083] “first DU node DU1 may determine the radio link with the mobile communication device UE is subject to an outage (e.g., due to blocking, fast fading, etc.) so that the radio link between DU1 and UE may be temporarily unavailable”) or the first link is abnormal,
 reporting, by the first DU, a status report to a Central Unit (CU) (Fig. 10A “2. DU1 signals to CU that the radio link serving the UE is temporarily unavailable. DU1 signals the PDCP PDU numbers that have not been delivered to the UE”, [0083] “DU1 may signal to the CU node that the radio link serving UE is temporarily unavailable, and DU1 may signal the PDCP PDU numbers that have not been delivered to the UE at message 2”));
 and when the status report is analyzed to be that the data packet fails to be transmitted on the first link, selecting, by the CU, other links for data retransmission (Fig. 10A “3”, [0083] “CU node may analyze … If other DU/DUs are .

Regarding claim 7, Centonza teaches a base station, comprising
 a Central Unit (CU)(Fig 9 “CU”, [0042] “Central Unit (CU)”) and at least two a Distributed Units (DUs) (Fig 9 “DU”, “DU”, [0042] “CU controls the operation of DUs”),
 wherein the CU is configured to:
 receive (Fig. 10A “2. DU1 signals to CU that the radio link serving the UE is temporarily unavailable. DU1 signals the PDCP PDU numbers that have not been delivered to the UE”, [0083] “DU1 may signal to the CU node that the radio link serving UE is temporarily unavailable, and DU1 may signal the PDCP PDU numbers that have not been delivered to the UE at message 2”), in the case that a terminal accesses at least two links simultaneously (Fig. 10A “0. UE is connected to the CU at RRC and PDCP level. UE exchanging data traffic with DU1. UE optionally exchanging data traffic with DU2”, [0083] “mobile communication device exchanges data with CU node through first DU node DU1 and optionally through second DU node DU2”),
 a status report reported by a first DU in the at least two DUs when the first DU finds at least one of the following situations (Fig. 10A “2. DU1 signals to CU that the radio link serving the UE is temporarily unavailable. DU1 signals the PDCP PDU numbers that have not been delivered to the UE”, [0083] “DU1 may signal to the :
 a data packet fails to be transmitted on a first link towards the terminal (Fig. 10A “1. DU1 determines that the radio link is subject to an outage, e.g. blocking, fast fading”, [0083] “first DU node DU1 may determine the radio link with the mobile communication device UE is subject to an outage (e.g., due to blocking, fast fading, etc.) so that the radio link between DU1 and UE may be temporarily unavailable”) or the first link is abnormal,
 wherein the at least two links are links respectively established by the terminal with the at least two DUs (Fig. 10A “0. UE is connected to the CU at RRC and PDCP level. UE exchanging data traffic with DU1. UE optionally exchanging data traffic with DU2”, [0083] “mobile communication device exchanges data with CU node through first DU node DU1 and optionally through second DU node DU2”), and when the status report is analyzed to be that the data packet fails to be transmitted on the first link ((Fig. 10A “2. DU1 signals to CU that the radio link serving the UE is temporarily unavailable. DU1 signals the PDCP PDU numbers that have not been delivered to the UE”, [0083] “DU1 may signal to the CU node that the radio link serving UE is temporarily unavailable, and DU1 may signal the PDCP PDU numbers that have not been delivered to the UE at message 2”),
 select other links for data retransmission (Fig. 10A “3”, [0083] “CU node may analyze … If other DU/DUs are already configured to serve UE (e.g., via DC), CU node may select such DU/DUs. Otherwise, CU node may select a new suitable DU node”, [0084] “CU node signals to the new DU node, DU2, the PDCP PDUs that should be ; and the first DU is configured to report the status report ((Fig. 10A “2. DU1 signals to CU that the radio link serving the UE is temporarily unavailable. DU1 signals the PDCP PDU numbers that have not been delivered to the UE”, [0083] “DU1 may signal to the CU node that the radio link serving UE is temporarily unavailable, and DU1 may signal the PDCP PDU numbers that have not been delivered to the UE at message 2”)).

Regarding claim 13, Centonza teaches a method for implementing multilink retransmission in the case of multiple connections, comprising:
 accessing, by a terminal, at least two links simultaneously, wherein the at least two links are links respectively established by the terminal with at least two Distributed Units (DUs) (Fig. 10A “0. UE is connected to the CU at RRC and PDCP level. UE exchanging data traffic with DU1. UE optionally exchanging data traffic with DU2”, [0083] “mobile communication device exchanges data with CU node through first DU node DU1 and optionally through second DU node DU2”);
 when a first DU in the at least two DUs finds at least one of the following situations:
 a data packet fails to be transmitted on a first link towards the terminal (Fig. 10A “1. DU1 determines that the radio link is subject to an outage, e.g. blocking, fast fading”, [0083] “first DU node DU1 may determine the radio link with the mobile communication device UE is subject to an outage (e.g., due to blocking, fast fading, etc.) so that the radio link between DU1 and UE may be temporarily unavailable”) or 4834-8733-2322.14Application No. 16/497,227PatentCustomer No. 110168the first link is abnormal,
 receiving, by a Central Unit (CU (Fig. 10A “2. DU1 signals to CU that the radio link serving the UE is temporarily unavailable. DU1 signals the PDCP PDU numbers that have not been delivered to the UE”, [0083] “DU1 may signal to the CU node that the radio link serving UE is temporarily unavailable, and DU1 may signal the PDCP PDU numbers that have not been delivered to the UE at message 2”);
 and when the status report is analyzed to be that the data packet fails to be transmitted on the first link, selecting, by the CU, other links for data retransmission (Fig. 10A “3”, [0083] “CU node may analyze … If other DU/DUs are already configured to serve UE (e.g., via DC), CU node may select such DU/DUs. Otherwise, CU node may select a new suitable DU node”, [0084] “CU node signals to the new DU node, DU2, the PDCP PDUs that should be resent due to unsuccessful delivery over DU1”).

Regarding claim 2, 8, 14 Centonza teaches further comprising:
 allocating, by the CU, a plurality of data packets obtained by splitting to the at least two links (Fig 9 “CU”, “DU”, [0041] “CU controls the operation of DUs. [0043] Distributed Unit (DU): a logical node that includes, depending on the functional split option”, [0054] “the DU and the CU can engage into a signaling exchange that determines whether data traffic delivery … to decide whether and how undelivered data traffic shall be sent via a different DU”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3, 5, 9, 11, 19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Centonza in view of Annamraju et al. (US20160182587 herein after Annamraju).


Regarding claim 3, 9, Centonza teaches further comprising:
  by the first DU, the plurality of data packets to the first link for transmission (Fig. 10A “0. UE is connected to the CU at RRC and PDCP level. UE exchanging data traffic with DU1. UE optionally exchanging data traffic with DU2”, [0083] “mobile communication device exchanges data with CU node through first DU node DU1 and optionally through second DU node DU2”).
Centonza does not teach performing fragmentation to obtain a plurality of fragmented data packets.
However, Annamraju teaches performing fragmentation to obtain a plurality of fragmented data packets ([0064] “packet … may be fragmented into two or more fragments”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Centonza to incorporate the teachings of Annamraju. One of ordinary skill in the art would have been motivated to make this modification in order to support high levels of reliability to efficiently exchange data ([0005] in Annamraju).

Regarding claim 5, 11 Centonza teaches wherein when the status report is analyzed to be that the data packet fails to be transmitted on the first link (Fig. 10A “2. DU1 signals to CU that the radio link serving the UE is temporarily unavailable. DU1 signals the PDCP PDU numbers that have not been delivered to the UE”, [0083] “DU1 may signal to the CU node that the radio link serving UE is temporarily , selecting, by the CU, the other links for data retransmission (Fig. 10A “3”, [0083] “CU node may analyze … If other DU/DUs are already configured to serve UE (e.g., via DC), CU node may select such DU/DUs. Otherwise, CU node may select a new suitable DU node”, [0084] “CU node signals to the new DU node, DU2, the PDCP PDUs that should be resent due to unsuccessful delivery over DU1”) comprises:
 when the status report is analyzed to be that the data packet fails to be transmitted on the first link (Fig. 10A “2. DU1 signals to CU that the radio link serving the UE is temporarily unavailable. DU1 signals the PDCP PDU numbers that have not been delivered to the UE”, “3” , [0083] “DU1 may signal to the CU node that the radio link serving UE is temporarily unavailable, and DU1 may signal the PDCP PDU numbers that have not been delivered to the UE at message 2”),
 selecting, by the CU, the other links for data retransmission(Fig. 10A “3”, [0083] “CU node may analyze … If other DU/DUs are already configured to serve UE (e.g., via DC), CU node may select such DU/DUs. Otherwise, CU node may select a new suitable DU node”, [0084] “CU node signals to the new DU node, DU2, the PDCP PDUs that should be resent due to unsuccessful delivery over DU1”.
	Centonza does not teach an xth fragmented data packet, x being a positive integer more than or equal to 1.
However, Annamraju teaches an xth fragmented data packet ([0064] “a retransmission packet … may be fragmented into two or more fragments”), x being a positive integer more than or equal to 1 ([0064] “two or more”).


Regarding claim 19, 21 Centonza teaches wherein when the status report is analyzed to be that the data packet fails to be transmitted on the first link (Fig. 10A “2”, “3”, [0083] “DU1 may signal to the CU node that the radio link serving UE is temporarily unavailable, and DU1 may signal the PDCP PDU numbers that have not been delivered to the UE at message 2 … CU node may analyze”),
 selecting, by the CU, the other links for data retransmission (Fig. 10A “3”, [0083] “CU node may analyze … If other DU/DUs are already configured to serve UE (e.g., via DC), CU node may select such DU/DUs. Otherwise, CU node may select a new suitable DU node”, [0084] “CU node signals to the new DU node, DU2, the PDCP PDUs that should be resent due to unsuccessful delivery over DU1”) comprises:
 when the status report is analyzed to be data packet fails to be transmitted on the first link (Fig. 10A “2”, “3”, [0083] “DU1 may signal to the CU node that the radio link serving UE is temporarily unavailable, and DU1 may signal the PDCP PDU numbers that have not been delivered to the UE at message 2 … CU node may analyze”),
 selecting, by the CU, the other links for data retransmission (Fig. 10A “3”, [0083] “CU node may analyze … If other DU/DUs are already configured to serve UE (e.g., via DC), CU node may select such DU/DUs. Otherwise, CU node may select a .
 Centonza does not teach that an xth fragmented data packet, x being a positive integer more than or equal to 1.
However, Annamrju teaches that an xth fragmented data packet ([0064] “a retransmission packet … may be fragmented into two or more fragments”), x being a positive integer more than or equal to 1 ([0064] “two or more”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Centonza to incorporate the teachings of Annamraju. One of ordinary skill in the art would have been motivated to make this modification in order to minimize usage of resources.

Claim 4, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Centonza in view of Azarian Yazdi et al. (US20160295557 herein after Azarian).

Regarding claim 4, 10 Centonza teaches wherein when the status report is
analyzed to be that the data packet fails to be transmitted on the first link (Fig. 10A “2”,“3”),
selecting, by the CU, the other links for data retransmission comprises: selecting, from the at least two links, and retransmitting the data packet transmitted on the first link (Fig. 10A “3”, [0083] “CU node may analyze … If other DU/DUs are already configured to serve UE (e.g., via DC), CU node may select such DU/DUs. Otherwise, CU node may select a new suitable DU node”, [0084] “CU node . 

Centonza and Annamraju does not teach  i links of which link transmission quality is higher than that of the first link,
 and retransmitting the data packet transmitted on the first link on the i links, i being a positive integer more than or equal to 1.
However, Azarian teaches i links of which link transmission quality is higher than that of the first link([0040] “the data packet across the links for a retransmission … Reallocating … based on the channel measurements performed … allocated to the link with the recently measured higher channel quality”),
 and retransmitting the data packet transmitted on the first link on the i links, i being a positive integer more than or equal to 1 (Fig 4. e.g. step 445 “Re-transmission””, [0079] “the transmitter 410 may retransmit the data packet … based on the CQI data”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Centonza to incorporate the teachings of Azarian. One of ordinary skill in the art would have been motivated to make this modification in order to support high levels of reliability with low latency levels ([0007] in Azarian).

Claim 6, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Centonza in view of Annamraju further in view of Strojay et al. (US4159470 herein after Strojay).

Regarding claim 6, 12 Centonza teaches further comprising: selecting, by the CU, from the status report. 
Centonza does not teach forwarding an identifier of the first link obtained, to the i links, and retransmitting the xth fragmented data packet transmitted on the first link on the i links according to the identifier of the first link.
However, Annamraju teaches retransmitting the xth fragmented data packet ([0064] “a retransmission packet … may be fragmented into two or more fragments”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Centonza to incorporate the teachings of Annamraju. One of ordinary skill in the art would have been motivated to make this modification in order to minimize usage of resources.
Annamraju does not teach forwarding an identifier of the first link obtained, to the i links, and transmitted on the first link on the i links according to the identifier of the first link.
However, Strojay teaches forwarding an identifier of the first link obtained, to the i links, and transmitted on the first link on the i links according to the identifier of the first link (col 3 lines 30-44 “retransmitted … over the two outgoing trunk segments… coupled into the several segments to indicate at the remote station .
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Centonza, and Annamraju to incorporate the teachings of Strojay. One of ordinary skill in the art would have been motivated to make this modification in order to ensure continuity of data transfer.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Centonza in view of Azarian .

Regarding claim 17, Centonza teaches wherein when the status report is analyzed to be that the data packet fails to be transmitted on the first link (Fig. 10A “2”, “3”),
 selecting, by the CU, the other links for data retransmission (Fig. 10A “3”, [0083] “CU node may analyze … If other DU/DUs are already configured to serve UE (e.g., via DC), CU node may select such DU/DUs. Otherwise, CU node may select a new suitable DU node”, [0084] “CU node signals to the new DU node, DU2, the PDCP PDUs that should be resent due to unsuccessful delivery over DU1”) comprises:
 selecting, from the at least two links, and retransmitting the data packet transmitted on the first link on the i links (Fig. 10A “3”, [0083] “CU node may analyze … If other DU/DUs are already configured to serve UE (e.g., via DC), CU node may select such DU/DUs. Otherwise, CU node may select a new suitable DU node”, [0084] . 
Centonza does not teach i links of which link transmission quality is higher than that of the first link , i being a positive integer more than or equal to 1.
However, Azarian teaches i links of which link transmission quality is higher than that of the first link ([0040] “the data packet across the links for a retransmission … Reallocating … based on the channel measurements performed … allocated to the link with the recently measured higher channel quality”), i being a positive integer more than or equal to 1 ([0040] “the links”, links is a positive integer more than 1).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Byun to incorporate the teachings of Azarian. One of ordinary skill in the art would have been motivated to make this modification in order to support high levels of reliability with low latency levels ([0007] in Azarian).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Centonza in view of Annamraju further in view of Azarian. 

Regarding claim 18, Centonza teaches wherein when the status report is analyzed to be that the data packet fails to be transmitted on the first link (Fig. 10A “2”, “3”, [0083] “DU1 may signal to the CU node that the radio link serving UE is temporarily unavailable, and DU1 may signal the PDCP PDU numbers that have not been delivered to the UE at message 2 … CU node may analyze”),
 selecting, by the CU, the other links for data retransmission (Fig. 10A “3”, [0083] “CU node may analyze … If other DU/DUs are already configured to serve UE (e.g., via DC), CU node may select such DU/DUs. Otherwise, CU node may select a new suitable DU node”, [0084] “CU node signals to the new DU node, DU2, the PDCP PDUs that should be resent due to unsuccessful delivery over DU1”) 
comprises:
 selecting, from the at least two links (Fig. 10A “3”, [0083] “CU node may analyze … If other DU/DUs are already configured to serve UE (e.g., via DC), CU node may select such DU/DUs. Otherwise, CU node may select a new suitable DU node”, [0084] “CU node signals to the new DU node, DU2, the PDCP PDUs that should be resent due to unsuccessful delivery over DU1”), 
 and retransmitting the data packet transmitted on the first link on the i links (Fig. 10A “3”, [0083] “CU node may analyze … If other DU/DUs are already configured to serve UE (e.g., via DC), CU node may select such DU/DUs. Otherwise, CU node may select a new suitable DU node”, [0084] “CU node signals to the new DU node, DU2, the PDCP PDUs that should be resent due to unsuccessful delivery over DU1”).
Centonza and Annamraju does not teach i links of which link transmission quality is higher than that of the first link, i being a positive integer more than or equal to 1.
However, Azarian teaches i links of which link transmission quality is higher than that of the first link ([0040] “the data packet across the links for a retransmission … Reallocating … based on the channel measurements performed … allocated to the , i being a positive integer more than or equal to 1 ([0040] “the links”, links is a positive integer more than 1).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Centonza and Annamraju to incorporate the teachings of Azarian. One of ordinary skill in the art would have been motivated to make this modification in order to support high levels of reliability with low latency levels ([0007] in Azarian).


Claim 20, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Centonza in view of Annamraju further in view of Azarian further in view of Strojay.

Regarding claim 20, 22. Centonza teaches further comprising:
 selecting, by the CU, and retransmitting data packet transmitted on the first link on the i links, the status report (Fig. 10A “2”, “3”).
Centonza does not teach i links of which link transmission quality is higher than that of the first link from the at least two links, i being a positive integer more than or equal to 1; forwarding, an identifier of the first link to the i links, the xth fragmented.
However, Annamraju teaches the xth fragmented ([0064] “a retransmission packet … may be fragmented into two or more fragments”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Centonza to incorporate the 
Annamraju does not teach i links of which link transmission quality is higher than that of the first link from the at least two links, i being a positive integer more than or equal to 1; forwarding, an identifier of the first link to the i links.
However Azarian teaches i links of which link transmission quality is higher than that of the first link from the at least two links ([0040] “the data packet across the links for a retransmission … Reallocating … based on the channel measurements performed … allocated to the link with the recently measured higher channel quality”), i being a positive integer more than or equal to 1 ([0040] “the links”, links is a positive integer more than 1).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Centonza and Annamraju to incorporate the teachings of Azarian. One of ordinary skill in the art would have been motivated to make this modification in order to support high levels of reliability with low latency levels ([0007] in Azarian).
Azarian does not teach forwarding, an identifier of the first link to the i links.
However, Strojay teaches forwarding, an identifier of the first link to the i links (col 3 lines 30-44 “retransmitted … over the two outgoing trunk segments… coupled into the several segments to indicate at the remote station the failure … status monitoring circuit … provides information … identify the location and loop segment identification (primary and secondary) that has failed”).
.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14, 17-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH FOLLANSBEE whose telephone number is (571)272-3071.  The examiner can normally be reached on M-Th 7:30-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571)270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/K.T.F./Examiner, Art Unit 2411

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416